          Case 2:18-cv-00306-DWL Document 29 Filed 07/29/21 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9       Thomas Paul Solomon, Sr.,                       No. CV-18-00306-PHX-DWL
10                    Plaintiff,                         ORDER
11       v.
12       Commissioner      of      Social   Security
         Administration,
13
                      Defendant.
14
15            Pending before the Court is the motion for an award of attorneys’ fees under 42
16   U.S.C. § 406(b), (Doc. 26), submitted by Plaintiff’s counsel, David Chermol (“Counsel”),

17   which the Commissioner does not oppose1 (Doc. 28). Counsel seeks $38,792.00 in
18   § 406(b) fees. (Doc. 26 at 2.)

19            The client-attorney fee agreement provides for a contingency fee—Plaintiff agreed

20   that the attorneys’ fee would be 25% of all past-due benefits awarded to her. (Doc. 22-2
21   at 2.) This is unsurprising, as 25% contingency fee agreements are nearly ubiquitous in
22   the context of social security appeals. Gisbrecht v. Barnhart, 535 U.S. 789, 802–04 (2002).

23            Section 406(b) “calls for court review” of contingency fee agreements. Id. at 807.

24   “Congress has provided one boundary line: Agreements are unenforceable to the extent

25   that they provide for fees exceeding 25 percent of the past-due benefits.” Id. “Within the

26   25 percent boundary . . . the attorney for the successful claimant must show that the fee
27   1
            The Commissioner “has no direct financial stake in the answer to the § 406(b)
     question” because the fees, if granted, will be taken out of Plaintiff’s past-due benefits, and
28   therefore the Commissioner’s role “resembl[es] that of a trustee for the claimants.”
     Gisbrecht v. Barnhart, 535 U.S. 789, 798 n.6 (2002).
         Case 2:18-cv-00306-DWL Document 29 Filed 07/29/21 Page 2 of 3



 1   sought is reasonable for the services rendered.” Id.
 2            The Court must next determine whether it is appropriate to reduce Counsel’s
 3   recovery “based on the character of the representation and the results the representative
 4   achieved” by assessing, for example, whether Counsel is “responsible for delay” or
 5   whether “the benefits are large in comparison to the amount of time counsel spent on the
 6   case.”2 Id. at 808. “Because the SSA has no direct interest in how much of the award goes
 7   to counsel and how much to the disabled person, the district court has an affirmative duty
 8   to assure that the reasonableness of the fee is established.” Crawford v. Astrue, 586 F.3d
 9   1142, 1149 (9th Cir. 2009). “It must be remembered that every dollar that goes to the
10   attorney comes out of an award that otherwise should be going to a person whom the law
11   has said is exceedingly needy.” Ashing v. Astrue, 798 F. Supp. 2d 1143, 1147 (C.D. Cal.
12   2011).
13            Counsel attached the Notice of Award provided by the SSA, which does not
14   indicate the amount of past-due benefits (Doc. 26-1), making it impossible to verify that
15   the award sought does not exceed 25% of this amount.3 Counsel notes that the $38,792.00
16   he seeks is the amount withheld by the SSA, and because the SSA stated that it “cannot
17   withhold more than 25 percent of past-due benefits” (id. at 1), Counsel assumes that the
18   amount of past-due benefits must be $155,168.00. (Doc. 26 at 2.) The Commissioner did
19   not oppose this assumption (Doc. 28), and therefore the Court might ordinarily accept it.
20   Dunnigan v. Astrue, 2009 WL 6067058, *9 (D. Or. 2009), report and recommendation
21   adopted, 2010 WL 1029809 (D. Or. 2010) (“Although evidence of the precise amount or
22
     2
            This determination does not equate to use of the lodestar method. Crawford v.
23   Astrue, 586 F.3d 1142, 1149 (9th Cir. 2009) (“The lodestar method under-compensates
     attorneys for the risk they assume in representing SSDI claimants and ordinarily produces
24   remarkably smaller fees than would be produced by starting with the contingent-fee
     agreement. A district court’s use of the lodestar to determine a reasonable fee thus
25   ultimately works to the disadvantage of SSDI claimants who need counsel to recover any
     past-due benefits at all.”).
26   3
            This is, unfortunately, a recurring problem. See, e.g., Vega v. Comm’r of Soc. Sec.
     Admin., 2:18-cv-01552-DWL, Doc. 26 at 2 (“The Social Security Administration’s Notice
27   of Award . . . does not ever identify the amount of past-due benefits awarded to Plaintiff.”);
     Hires v. Comm’r of Soc. Sec. Admin., 2010 WL 2720821, *1 (D. Ariz. 2010) (“[T]he notice
28   does not set forth the total amount of the award. . . . Therefore, we are unable to verify the
     calculation.”).

                                                 -2-
      Case 2:18-cv-00306-DWL Document 29 Filed 07/29/21 Page 3 of 3



 1   an estimate supported by the record of the past-due benefit is the better method of
 2   establishing this element of the attorney’s § 406(b) burden, the record in this case supports
 3   accepting [the plaintiff’s] attorney’s representation as adequate for conducting its
 4   reasonableness assessment.”).
 5            However, the award sought here is quite large, and the Court is concerned about not
 6   having any verification of the amount of past-due benefits, let alone a chart of some kind
 7   breaking down the periods of time in which the benefits accrued, as is sometimes submitted
 8   with these fee requests.
 9            Accordingly,
10            IT IS ORDERED that Counsel’s motion for an award of attorneys’ fees under 42
11   U.S.C. § 406(b) (Doc. 26) is denied without prejudice. Counsel must, within 21 days of
12   this order, submit additional evidence establishing the amount of past-due benefits. Such
13   evidence should ideally consist of paperwork from the SSA confirming the size of the
14   benefit award. Alternatively, if Counsel is unable to obtain such paperwork after making
15   a diligent effort to do so, Counsel may submit a declaration setting forth the steps taken to
16   obtain verification paperwork from the SSA. If and when Counsel submits the required
17   additional evidence, the Court will proceed to analyze the reasonableness of the requested
18   award.
19            Dated this 29th day of July, 2021.
20
21
22
23
24
25
26
27
28


                                                   -3-
